Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "300" and "800" have both been used to designate the architecture 800. The numeral 300 is used to refer to the architecture in line 1 in paragraphs [0122] and [0123] (2 instances).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 420 in Fig. 4 and 822-1, 822-2, 822-3 in Fig. 8. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 10, 11, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 (2 instances), 5 (2 instances), 10 (1 instance), 15 (2 instances), and 16 (2 instances) recites the limitation "corresponding embedding vector(s)".  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “corresponding initial embedding vector” and “corresponding final embedding vector” but not “corresponding embedding vector” For examining purposes, Examiner interprets the limitation in claims 4, 5, 15, and 16 as “corresponding initial embedding vector”. Examiner interprets the limitation in claim 10 as “corresponding final embedding vector”.
Claim 11 is rejected for failing to cure the deficiency of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,569,735 to Zhu et al. in view of “LINE: Large-scale Information Network Embedding” to Tang et al., and further in view of “Semi-supervised Sequence Learning” to Dai et al.

Regarding claim 1, Zhu teaches: A computer-implemented method comprising: 
by a computer system having a memory (Fig. 10, 1032) and at least one hardware processor (Fig 10, 1010)
for each one of a plurality of reference users of an online service, accessing… corresponding profile data of the reference user stored on a database of the online service (Fig. 2, 220 and C. 4 L. 48 teach “social graph database”), the accessed profile data of each reference user indicating at least one entity of a first facet type associated with the reference user (Fig. 2, 218 and C. 4 L. 10-49 teach profile data of reference users, which Zhu calls “members”. First facet type is “employment history”, C. 4 L. 21);
receiving, by the computer system, training data  (Features 408 and sample member labels  410, Fig. 4 and C. 7 L. 26-37) comprising 
a plurality of query representations (“searches may be performed by a searcher selecting one or more elements of the web page”, C. 7 L. 55-57)…  each one of the plurality of query representations comprising… at least one entity included in a corresponding search query submitted by a querying user, (In Fig. 7, the query representation “Software engineer” corresponds to an entity for job title)
a plurality of search result representations for each one of the plurality of query representations… the corresponding plurality of search result representations for each one of the plurality of query representations representing a plurality of candidate users displayed in response to the plurality of search queries based on profile data of the plurality of candidate users stored on the database of the online service (In Fig. 7, each candidate 706A-C includes the entity “software engineer” in their employment history.)
and a plurality of user actions for each one of the plurality of query representations… the plurality of user actions comprising actions by the querying user directed towards at least one candidate user of the plurality of search results for the corresponding search query (A user action includes a sending message to the candidate users - “an email communication sent from the recruiter via the social networking service”, Zhu C. 7 L. 23-26. Examiner interprets “a plurality of user actions for each one of the plurality of query representations” as sending one or more messages to the candidates.)
performing, by the computer system, a function of the online service… for each one of the at least one entity (Function of the online service is interpreted as receiving a search query, generating search results, and displaying search results on a device, as depicted by Fig. 7).


But Tang teaches: generating, by the computer system, a graph data structure based on the accessed profile data, the generated graph data structure comprising a plurality of nodes and a plurality of edges, each one of the plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the plurality of edges directly connecting a different pair of the plurality of nodes and indicating a number of the plurality of reference users whose profile data indicates both entities of the pair of nodes that are directly connected by the edge; (Tang Fig. 1 shown below depicts nodes 1-10); 

    PNG
    media_image1.png
    278
    415
    media_image1.png
    Greyscale

TANG FIG. 1
	Tang is in the same field of endeavor as the claimed invention, namely generating data graph structures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the graph data structure from Tang’s system in Zhu’s system, with a motivation to efficiently learn the embedding of a network with millions of vertices and billions of edges in a few hours on a typical single machine. (“The algorithm is very efficient, which is able to learn the embedding of a network with millions of vertices and billions of edges in a few hours on a typical single machine” Tang, Abstract.)
However, the combination of Zhu and Tang does not explicitly teach: generating, by the computer system, a corresponding initial embedding vector for each one of the entities indicated by the accessed profile data using an unsupervised machine learning algorithm; [query representations comprising] the corresponding initial embedding vector of…; generating, by the computer system, a corresponding final embedding vector for each one of the at least one entity using a supervised learning algorithm and the received training data; and [performing a function] using the generated final embedding vector.
But Dai teaches: generating, by the computer system, a corresponding initial embedding vector for each one of the entities indicated by the accessed profile data using an unsupervised machine learning algorithm; [query representations comprising] the corresponding initial embedding vector of… (Dai teaches “pretraining” to generate an initial embedding vector using an unsupervised machine learning algorithm followed by supervised machine learning algorithm. “These two [unsupervised] algorithms can be used as a “pretraining” step for a later supervised sequence learning algorithm. In other words, the parameters obtained from the unsupervised step can be used as a starting point for other supervised training models”, Dai, Abstract. Section 2 teaches Sequence autoencoders and recurrent language models.)
generating, by the computer system, a corresponding final embedding vector for each one of the at least one entity using a supervised learning algorithm and the received training data; and [performing a function] using the generated final embedding vector (Section 4 ¶ 3 teaches “initialize the LSTM for the supervised task”).
Dai is in the same field of endeavor as the claimed invention, namely supervised and unsupervised machine learning for generating embedding vectors for written text. Supervised learning (“With pretraining, we are able to train long short term memory recurrent networks up to a few hundred timesteps, thereby achieving strong performance in many text classification tasks”, Dai, Abstract).

Regarding claim 2, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 1, 
Zhu teaches: wherein the performing the function comprises: receiving, from a client computing device (Fig. 1 client machines 110, 112), a search query indicating an entity (In Fig. 7, the query representation “Software engineer” corresponds to an entity for employment history); 
generating one or more search results for the search query… of the entities, the one or more search results comprising indications of at least one user of the online service (Fig. 7, users 706A-C); and 
causing the one or more search results to be displayed on the client computing device (Fig. 7, user interface 700).
	Further, Dai teaches: …using the generated final embedding vectors…

Regarding claim 3, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 1, 
wherein the at least one entity comprises one of a job title, a company, a skill, a school, a degree, and an educational major (In Fig. 7, the query representation “Software engineer” corresponds to an entity for job title).

Regarding claim 4, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 1, 
Tang teaches: wherein the unsupervised machine learning algorithm is configured to optimize (Tang p. 4, equation 7) the corresponding embedding vector of each one of the entities to result in a level of similarity between the corresponding embedding vectors of two entities increasing as the number of the plurality of users whose profile data indicates the two entities increases (Tang teaches that nodes (entities) with high levels of similarity (many users associated with both entities) are close to each other on the embedded graph. Tang p. 2 col. 1 teaches: “As the weight of the edge between vertex 6 and 7 is large, i.e., 6 and 7 have a high first-order proximity, they should be represented closely to each other in the embedded space.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have represented entities with high first-order proximity closely to each other in the embedded space with a motivation to optimize the corresponding embedding vector (“The method optimizes a carefully designed objective function that preserves both the local and global network structures” Tang, Abstract.)

Regarding claim 5, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 4, 
Tang teaches: wherein the unsupervised machine learning algorithm is further configured to optimize (Tang p. 4, equation 7) the corresponding embedding vector of each one of the entities to result in a level of similarity between the corresponding embedding vectors of two entities increasing as the number of neighbor nodes shared by the two entities increases (Tang p. 2, col. 1 teaches: “On the other hand, though there is no link between vertex 5 and 6, they share many common neighbors, i.e., they have a high second-order proximity and therefore should also be represented closely to each other. We expect that the consideration of the second order proximity effectively complements the sparsity of the first-order proximity and better preserves the global structure of the network.”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have represented entities with high second-order proximity closely to each other in the embedded space with a motivation to optimize the corresponding embedding vector (“The method optimizes a carefully designed objective function that preserves both the local and global network structures” Tang, Abstract.)

Regarding claim 6, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 1, 
Dai teaches: wherein the initial embedding vectors for the plurality of entities are generated using a neural network (Dai teaches using either an autoencoder or a recurrent neural network (RNN) or generating the initial embedding vectors – pg. 2, section 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the initial embedding vectors using either an autoencoder or an RNN as taught by Dai’s system. A motivation for combining Zhu, Tang and Dai is improvement in text classification tasks.

Regarding claim 7, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 1, 
wherein the user actions comprise at least one of selecting to view additional information of the candidate users and sending messages to the candidate users (Sending messages to the candidate users: “one example use case involves recruiters wanting to know the likelihood that a prospective job candidate will respond to an email communication sent from the recruiter via the social networking service”, Zhu C. 7 L. 23-26).

Regarding claim 8, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 1, 
Zhu teaches: wherein the training data further comprises a corresponding reaction indication for each one of the plurality of user actions, each reaction indication indicating whether the candidate user to whom the corresponding user action was directed responded to the corresponding user action with at least one of one or more specified responses (The following passage is broadly interpreted as a candidate responding to a recruiter: “one example use case involves recruiters wanting to know the likelihood that a prospective job candidate will respond to an email communication sent from the recruiter via the social networking service” C. 7 L. 23-26)

Regarding claim 9, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 8, 
Zhu teaches: wherein the training data further comprises a corresponding reaction indication for each one of the plurality of user actions, each reaction indication indicating whether the candidate user to whom the corresponding user action was directed responded to the corresponding user action with at least one of one or more specified responses (See claim 8).

Regarding claim 10, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 1, 
wherein the generating the corresponding [final] embedding vector for each one of the at least one entity comprises using a neural network (Claim 10 is interpreted as recited above. Examiner interprets the following passage as generating the final embedding vector using a neural network: “… initialize the LSTM for the supervised task. We then train on that task while fine tuning both the embedding parameters and the weights”, Dai p. 3, § 4, ¶ 3)
Therefore, it would have been obvious to one of ordinary skill in the art to have used an LSTM neural network for supervised learning, as taught by Dai, with a motivation to improve text classification (“With pretraining, we are able to train long short term memory recurrent networks up to a few hundred timesteps, thereby achieving strong performance in many text classification tasks”, Dai, Abstract).

Regarding claim 11, the combination of Zhu, Tang, and Dai teaches: The computer-implemented method of claim 10, 
Dai teaches: wherein the supervised learning algorithm comprises a backpropagation algorithm (The sentiment analysis experiments in § 4.1 is performed using supervised learning. Truncating the backprop to 400 is recited on p. 3 ¶ 2).
Therefore, it would have been obvious to one of ordinary skill in the art to have truncated the backpropagation to be 400, as taught by Dai, for training the supervised learning algorithm with a motivation to improve the LSTM neural network (“For example, if we set the size of hidden state to be 512 units and truncate the backprop to be 400, an LSTM can do fairly well” p. 3, ¶ 2).

Regarding claim 12, Zhu teaches: A system comprising: at least one hardware processor (Fig 10, 1010); and a non-transitory machine-readable medium (Fig 10, 1030) embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations comprising: 
for each one of a plurality of reference users of an online service, accessing corresponding profile data of the reference user stored on a database of the online service (Fig. 2, 220 and C. 4 L. 48 teach “social graph database”) , the accessed profile data of each reference user indicating at least one entity of a first facet type associated with the reference user (Fig. 2, 218 and C. 4 L. 10-49 teach profile data of reference users, which Zhu calls “members”. First facet type is “employment history”, C. 4 L. 21); 
receiving training data comprising
a plurality of query representations (“searches may be performed by a searcher selecting one or more elements of the web page”, C. 7 L. 55-57)…  each one of the plurality of query representations comprising… at least one entity included in a corresponding search query submitted by a querying user, (In Fig. 7, the query representation “Software engineer” corresponds to an entity for job title)
a plurality of search result representations for each one of the plurality of query representations… the corresponding plurality of search result representations for each one of the plurality of query representations representing a plurality of candidate users displayed in response to the plurality of search queries based on profile data of the plurality of candidate users stored on the database of the online service (In Fig. 7, each candidate 706A-C includes the entity “software engineer” in their employment history.)
and a plurality of user actions for each one of the plurality of query representations… the plurality of user actions comprising actions by the querying user directed towards at least one candidate user of the plurality of search results for the corresponding search query (A user action includes a sending message to the candidate users - “an email communication sent from the recruiter via the social networking service”, Zhu C. 7 L. 23-26. Examiner interprets “a plurality of user actions for each one of the plurality of query representations” as sending one or more messages to the candidates.)
performing a function of the online service… using the generated final embedding vector for each one of the at least one entity. (Function of the online service is interpreted as receiving a search query, generating search results, and displaying search results on a device, as depicted by Fig. 7).

However, Zhu does not explicitly teach: generating a graph data structure based on the accessed profile data, the generated graph data structure comprising a plurality of nodes and a plurality of edges, each one of the plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the plurality of edges directly connecting a different pair of the plurality of nodes and indicating a number of the plurality of reference users whose profile data indicates both entities of the pair of nodes that are directly connected by the edge; 
But Tang teaches: generating, by the computer system, a graph data structure based on the accessed profile data, the generated graph data structure comprising a plurality of nodes and a plurality of edges, each one of the plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the plurality of edges directly connecting a different pair of the plurality of nodes and indicating a number of the plurality of reference users whose profile data indicates both entities of the pair of nodes that are directly connected by the edge; (Tang Fig. 1 depicts nodes 1-10); 
Tang is in the same field of endeavor as the claimed invention, namely generating data graph structures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the graph data structure from Tang’s system in Zhu’s system, with a motivation to efficiently learn the embedding of a network with millions of vertices and billions of edges in a few hours on a typical single machine. (“The algorithm is very efficient, which is able to learn the embedding of a network with millions of vertices and billions of edges in a few hours on a typical single machine” Tang, Abstract.)

But Dai teaches: generating a corresponding initial embedding vector for each one of the entities indicated by the accessed profile data using an unsupervised machine learning algorithm; [query representations comprising] the corresponding initial embedding vector of… (Dai teaches “pretraining” to generate an initial embedding vector using an unsupervised machine learning algorithm followed by supervised machine learning algorithm. “These two [unsupervised] algorithms can be used as a “pretraining” step for a later supervised sequence learning algorithm. In other words, the parameters obtained from the unsupervised step can be used as a starting point for other supervised training models”, Dai, Abstract. Section 2 teaches Sequence autoencoders and recurrent language models.)
generating a corresponding final embedding vector for each one of the at least one entity using a supervised learning algorithm and the received training data; and [performing a function] using the generated final embedding vector (Section 4 ¶ 3 teaches “initialize the LSTM for the supervised task”).
Dai is in the same field of endeavor as the claimed invention, namely supervised and unsupervised machine learning for generating embedding vectors for written text. Supervised learning methods is taught by both Zhu (C. 10 L. 29) and Tang (P. 6 last bullet point), but not pretraining with unsupervised learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the parameters obtained from the (“With pretraining, we are able to train long short term memory recurrent networks up to a few hundred timesteps, thereby achieving strong performance in many text classification tasks”, Dai, Abstract).

Regarding claim 13, the combination of Zhu, Tang and Dai teaches: The system of claim 12, 
Zhu teaches: wherein the performing the function comprises: receiving, from a client computing device (Fig. 1 client machines 110, 112), a search query indicating an entity (In Fig. 7, the query representation “Software engineer” corresponds to an entity for employment history); 
generating one or more search results for the search query… of the entities, the one or more search results comprising indications of at least one user of the online service (Fig. 7, users 706A-C); and 
causing the one or more search results to be displayed on the client computing device (Fig. 7, user interface 700).
	Further, Dai teaches: …using the generated final embedding vectors…

Regarding claim 14, the combination of Zhu, Tang and Dai teaches: The system of claim 12, 
Zhu teaches: wherein the at least one entity comprises one of a job title, a company, a skill, a school, a degree, and an educational major (In Fig. 7, the query representation “Software engineer” corresponds to an entity for job title).

Regarding claim 15, the combination of Zhu, Tang, and Dai teaches: The system of claim 12,
wherein the unsupervised machine learning algorithm is configured to optimize (Tang p. 4, equation 7) the corresponding embedding vector of each one of the entities to result in a level of similarity between the corresponding embedding vectors of two entities increasing as the number of the plurality of users whose profile data indicates the two entities increases (Tang teaches that nodes (entities) with high levels of similarity (many users associated with both entities) are close to each other on the embedded graph. Tang p. 2 col. 1 teaches: “As the weight of the edge between vertex 6 and 7 is large, i.e., 6 and 7 have a high first-order proximity, they should be represented closely to each other in the embedded space.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have represented entities with high first-order proximity closely to each other in the embedded space with a motivation to optimize the corresponding embedding vector (“The method optimizes a carefully designed objective function that preserves both the local and global network structures” Tang, Abstract.)

Regarding claim 16, the combination of Zhu, Tang, and Dai teaches: The system of claim 15,
Tang teaches: wherein the unsupervised machine learning algorithm is further configured to optimize (Tang p. 4, equation 7) the corresponding embedding vector of each one of the entities to result in a level of similarity between the corresponding embedding vectors of two entities increasing as the number of neighbor nodes shared by the two entities increases (Tang p. 2, col. 1 teaches: “On the other hand, though there is no link between vertex 5 and 6, they share many common neighbors, i.e., they have a high second-order proximity and therefore should also be represented closely to each other. We expect that the consideration of the second order proximity effectively complements the sparsity of the first-order proximity and better preserves the global structure of the network.”). 
(“The method optimizes a carefully designed objective function that preserves both the local and global network structures” Tang, Abstract.)

Regarding claim 17, the combination of Zhu, Tang, and Dai teaches: The system of claim 12,
Dai teaches: wherein the initial embedding vectors for the plurality of entities are generated using a neural network (Dai teaches using either an autoencoder or a recurrent neural network (RNN) or generating the initial embedding vectors – pg. 2, section 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the initial embedding vectors using either an autoencoder or an RNN as taught by Dai’s system. A motivation for combining Zhu, Tang and Dai is improvement in text classification tasks.

Regarding claim 18, the combination of Zhu, Tang, and Dai teaches: The system of claim 12,
Zhu teaches: wherein the user actions comprise at least one of selecting to view additional information of the candidate users and sending messages to the candidate users (Sending messages to the candidate users: “one example use case involves recruiters wanting to know the likelihood that a prospective job candidate will respond to an email communication sent from the recruiter via the social networking service”, Zhu C. 7 L. 23-26).

Regarding claim 19, the combination of Zhu, Tang, and Dai teaches: The system of claim 12,
wherein the training data further comprises a corresponding reaction indication for each one of the plurality of user actions, each reaction indication indicating whether the candidate user to whom the corresponding user action was directed responded to the corresponding user action with at least one of one or more specified responses (The following passage is broadly interpreted as a candidate responding to a recruiter: “one example use case involves recruiters wanting to know the likelihood that a prospective job candidate will respond to an email communication sent from the recruiter via the social networking service” C. 7 L. 23-26)

Regarding claim 20, Zhu teaches: A non-transitory machine-readable medium (Fig 10, 1030) embodying a set of instructions that, when executed by at least one hardware processor (Fig 10, 1010), cause the processor to perform operations comprising: 
for each one of a plurality of reference users of an online service, accessing corresponding profile data of the reference user stored on a database of the online service (Fig. 2, 220 and C. 4 L. 48 teach “social graph database”) , the accessed profile data of each reference user indicating at least one entity of a first facet type associated with the reference user (Fig. 2, 218 and C. 4 L. 10-49 teach profile data of reference users, which Zhu calls “members”. First facet type is “employment history”, C. 4 L. 21); 
receiving training data comprising
a plurality of query representations (“searches may be performed by a searcher selecting one or more elements of the web page”, C. 7 L. 55-57)…  each one of the plurality of query representations comprising… at least one entity included in a corresponding search query submitted by a querying user, (In Fig. 7, the query representation “Software engineer” corresponds to an entity for job title)
a plurality of search result representations for each one of the plurality of query representations… the corresponding plurality of search result representations for each one of the plurality of query representations representing a plurality of candidate users displayed in response to the plurality of search queries based on profile data of the plurality of candidate users stored on the database of the online service (In Fig. 7, each candidate 706A-C includes the entity “software engineer” in their employment history.)
and a plurality of user actions for each one of the plurality of query representations… the plurality of user actions comprising actions by the querying user directed towards at least one candidate user of the plurality of search results for the corresponding search query (A user action includes a sending message to the candidate users - “an email communication sent from the recruiter via the social networking service”, Zhu C. 7 L. 23-26. Examiner interprets “a plurality of user actions for each one of the plurality of query representations” as sending one or more messages to the candidates.)
performing a function of the online service… using the generated final embedding vector for each one of the at least one entity. (Function of the online service is interpreted as receiving a search query, generating search results, and displaying search results on a device, as depicted by Fig. 7).

However, Zhu does not explicitly teach: generating a graph data structure based on the accessed profile data, the generated graph data structure comprising a plurality of nodes and a plurality of edges, each one of the plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the plurality of edges directly connecting a different pair of the plurality of nodes and indicating a number of the plurality of reference users whose profile data indicates both entities of the pair of nodes that are directly connected by the edge; 
But Tang teaches: generating, by the computer system, a graph data structure based on the accessed profile data, the generated graph data structure comprising a plurality of nodes and a plurality of edges, each one of the plurality of nodes corresponding to a different entity indicated by the accessed profile data, and each one of the plurality of edges directly connecting a different pair of the plurality of nodes and indicating a number of the plurality of reference users whose profile data indicates both entities of the pair of nodes that are directly connected by the edge; (Tang Fig. 1 depicts nodes 1-10); 
Tang is in the same field of endeavor as the claimed invention, namely generating data graph structures. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have generated the graph data structure from Tang’s system in Zhu’s system, with a motivation to efficiently learn the embedding of a network with millions of vertices and billions of edges in a few hours on a typical single machine. (“The algorithm is very efficient, which is able to learn the embedding of a network with millions of vertices and billions of edges in a few hours on a typical single machine” Tang, Abstract.)
However, the combination of Zhu and Tang does not explicitly teach: generating a corresponding initial embedding vector for each one of the entities indicated by the accessed profile data using an unsupervised machine learning algorithm; [query representations comprising] the corresponding initial embedding vector of…; generating a corresponding final embedding vector for each one of the at least one entity using a supervised learning algorithm and the received training data; and [performing a function] using the generated final embedding vector.
But Dai teaches: generating a corresponding initial embedding vector for each one of the entities indicated by the accessed profile data using an unsupervised machine learning algorithm; [query representations comprising] the corresponding initial embedding vector of… (Dai teaches “pretraining” to generate an initial embedding vector using an unsupervised machine learning algorithm followed by supervised machine learning algorithm. “These two [unsupervised] algorithms can be used as a “pretraining” step for a later supervised sequence learning algorithm. In other words, the parameters obtained from the unsupervised step can be used as a starting point for other supervised training models”, Dai, Abstract. Section 2 teaches Sequence autoencoders and recurrent language models.)
generating a corresponding final embedding vector for each one of the at least one entity using a supervised learning algorithm and the received training data; and [performing a function] using the generated final embedding vector (Section 4 ¶ 3 teaches “initialize the LSTM for the supervised task”).
Dai is in the same field of endeavor as the claimed invention, namely supervised and unsupervised machine learning for generating embedding vectors for written text. Supervised learning methods is taught by both Zhu (C. 10 L. 29) and Tang (P. 6 last bullet point), but not pretraining with unsupervised learning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the parameters obtained from the unsupervised step in Dai’s system as a starting point for other supervised training models present in the combination of Zhu and Tang’s system. A motivation for combining Zhu, Tang and Dai is improvement in text classification tasks (“With pretraining, we are able to train long short term memory recurrent networks up to a few hundred timesteps, thereby achieving strong performance in many text classification tasks”, Dai, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher Jablon whose telephone number is (571)270-7648.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHER H. JABLON/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122